Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 should be clarified. It is unclear as to how the various elements recited structurally relate to each other to form a system as a whole. For example, there is no structural relationship with the first pump and the second conduit to the other structures other than being capable of being in communication with the storage volume. There is no structural relationship between the oil water separator and any structure other than the water tank via the second pump. 
	For claim 3, “said storage volume” lacks antecedent basis, as the storage volume has previously been recited as intended use (“for testing a storage volume” and “capable of fluid communication with the storage volume”) and not positively as structure.
	Method claim 5 recites a testing method, but does not recite any steps for testing.
3.	Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The recitation of a water tank in communication with a storage volume and a return from the storage volume back to the water tank through an oil/water separator patentably distinguishes over the prior art. Close prior art is exemplified by the circulating systems of Conley, Lancaster, Thrailkill, Fortier and DeChard, which disclose tanks or other retaining bodies recirculating through an oil/water separator. There is no teaching or recitation of introducing water to the tanks from a separate water tank and recirculating it through an oil/water separator. Wotherspoon and Bogle exemplify prior art means for testing a storage tank for leaks. Separation systems of general interest are exemplified by James, Andersen, Pattee, Armes and Irvine.
	4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778